Title: To James Madison from Caleb Wallace, 30 September 1786
From: Wallace, Caleb
To: Madison, James


Dear Sir,
Mercer County. Sept. 30. 1786.
I embrace the Opportunity by a Neighbour bound for Richmond, where I expect this will meet you, to thank you for your Favour of the 15 of March and for the printed Memorial and Remonst[r]ance accompanying it, in which the Opinions I have long since espoused are well arranged and supported. The unanimity of Sentiments that prevailed here a year ago in favour of a Seperation has since been interrupted by the Influence of some misguided Men amongst us who endeavoured to perswade the people that the Assembly of Virginia would never enforce the Revenue Law without procuring a Vent for their Commodities, at the same Time insinuating that if it should be the Case it will be more easy to evade the Burthens of the old Government than those of the New which will increase its Vigour as well as weight by a nearer approach. Sinnester Views have also been alledged against the Advocates for a Seperation—Injustice against the Terms prescribed by the Assembly—And a variety of such Suggestions. But Ideas more just and Rational again begin to prevail. You will find from a Petition forwarded to the Assembly that the Expeditions we are now carrying on against the Indians prevented a Convention at the Time directed, which induced the Members who convened to pray for a Prolongation of the Time in which Congress are to decide on the Question. We also concieve that as the State of Virginia have only ceeded to Congress the Lands on the N. W. side of the Ohio and not the River itself, The States which may be established on that Side cannot claim a Concurrent Jurisdiction thereon with us, and that Liberality on our Part only requires that the Citizens of the United States be permitted to enjoy the free Navigation thereof; whereas to allow them more would only lay the Foundation for Confusion and Discord. Therefore we Wish that the last Clause of the 7th. Article of the Act of Seperation may be repealed or so explained as to prevent the Consequences I have mentioned. Afterwards I do not expect the Convention will make any Objections to the Conditions proposed. The Expediency of the Seperation will then remain to be discussed which I hope will be done with due Candor and deliberation. The Incursions of the Savages to which the District will probably be subjected for some Years seems to forbid the Event we have in View, as it will weaken the Inhabitants of the District and prevent the Numerous Emigrations hither which might otherwise be expected. I can only say on the Reverse, that this was one of the Motives that induced me to accord with the Application for a Seperation and I am confirmed in my Opinion by the Exertions we are now constrained to make in the Military Way, that without an Executive Authority near at Hand great irregularity and Oppression must attend any attemps for defence, without the prospect of much execution being done. At all Events I am anxious for a Decission Pro or Con before the Existence of the Convention expires to relieve us from that State of Suspence which in the Mean Time will prevent us from doing much for ourselves or for the State or Union to which we belong. Therefore I am alarmed with the Apprehension that some of the Members elected to serve in the Convention, from a coolness to the Seperation, will not punctually attend the repeated Meetings that may be necessary on the Occasion, and that others will be prevented by the Urgency of Business abroad or that of self preservation at home, And beg leave to submit to your consideration the propriety of moving the Assembly for an additional Clause to the Act of Seperation to the following effect—That due Notice being given of the Time affixed for holding a Convention, if two thirds of the Members should not attend within three Days thereafter, then a Majority shall and may proceed to choose a President &c, and to determine on the Expediency of the proposed Seperation provided 18 at least of those present concur in Opinion. This would have composed part of the Petition before alluded to, but perhaps some of the absent Members might have thought it presuming. If however the Assembly should judge it proper they will not be liable to the same Imputation. I hope your friendly Attention to the Matters I have mentioned will not be wanting, And a Line in answer to this will be gratefuly received by, Dear Sir your sincere Friend & most obt. Servt.
Caleb Wallace
